[exhibit102owennoncompete001.jpg]
NON-COMPETITION AGREEMENT In consideration of TrueBlue, Inc., or the TrueBlue,
Inc. subsidiary, affiliate, related business entity, successor, or assign
(collectively TrueBlue, Inc. and all of its present and future subsidiaries,
affiliates, related business entities, success and assigns are referred to
herein as "TrueBlue or "Company") employing me, compensating me, providing me
with benefits, providing me with administrative support, providing me with the
benefit of Company's research, know-how, market strategies and business plans,
and specifically in consideration of the additional consideration provided in
the Employment Agreement executed on or about the date set forth below, the
adequacy, sufficiency and receipt of which is hereby acknowledged, and intending
to be legally bound, I, 77tYfl Ui/tl1 ("Executive"), hereby acknowledge that I
understand and agree that the provisions hereof are part of and a condition of
my employment with Company, and are effective as of the date first set forth
below. I also understand that I may be required to execute additional
non-competition agreement(s) relating to the Company's business outside of the
United States, and that any such agreement(s) will be supplemental to, and not
replace, this Agreement. I. NON-COMPETITION, NON-INTERFERENCE, NON-SOLICITATION,
AND CONFIDENTIALITY A. Definitions. 1. "Business Area" state, county or city in
the United States and any foreign country, state or province in which, during
the period of Executive's employment with Company, Company conducts or is
seriously evaluating whether to conduct business, including expansion of its
business lines or services domestically or internationally. Executive
acknowledges Executive's services are integral to conducting business and
expanding business domestically and internationally. 2. "Candidate" means, any
individual who has applied for and/or accepted placement in a job by Company
with a Client, and (i) about whom Executive obtained information, or (ii) with
whom Executive interacted on behalf of Company. 3. "Client" means, any
individual, business or other entity to which Company provided any services,
prior to Executive's last date of employment with Company. 4. "Colleague J!
means any Company Executive who has been employed by Company during the six
months prior to the termination of Executive's employment with Company. 5.
"Confidential Information J! means, whether original, duplicated, computerized,
memorized, handwritten, or in any other form, and all information contained
therein, including, without limitation: (a) the ideas, methods, techniques,
formats, specifications, procedures, designs, strategies, systems, processes,
data and software products which are unique to Company; (b) all of Company's
business plans, present, future or potential customers or clients (including - 1
-



--------------------------------------------------------------------------------



 
[exhibit102owennoncompete002.jpg]
the names, addresses and any other information concerning any customer or
client), marketing, marketing strategies, pricing and financial information,
research, training, know-how, operations, processes, products, inventions,
business practices, databases and information contained therein, its wage rates,
margins, mark-ups, finances, banking, books, records, contracts, agreements,
principals, vendors, suppliers, contractors, Executives, applicants, Candidates,
skill sets of applicants, skill sets of Candidates, marketing methods, costs,
pl'ices, price structures, methods for calculating and/or determining prices,
contractual relationships, business relationships, compensation paid to
Executives and/or contractors, and/or other terms of employment, Executive
evaluations, and/or Executive skill sets; (c) the content of all of Company's
operations, sales and training manuals; (d) all other information now in
existence or later developed which is similar to the foregoing; (e) all
information which is marked as confidential or explained to be confidential 01'
which, by its nature, is confidential or otherwise constitutes the intellectual
propelty or proprietary information of Company; and/or (t) any of Company's
"trade secrets". For the purposes of this Section, all references to, and
agreements regarding, Confidential Information or Confidential Information of
Company also apply to Confidential Information belonging to any affiliate of
Company, and to any confidential or proprietary information of third party
clients that Company has an obligation to keep confidential. Executive's
covenants in this Section shall protect affiliates and clients of Company to the
same extent that they protect Company. Confidential Information shall not
include any portion of the foregoing which (i) is or becomes generally available
to the public in any manner or form through no fault of Executive, or (ii) is
approved for Executive's disclosure or use by the express written consent of the
Chief Executive Officer of Company, Inc. 6. UConjlicting Organization" means,
any person, entity or organization engaged (or about to become engaged) in a
bllsiness similar to, or that competes with, the business of Company, including
without limitation any person or organization that provides any product, process
or service that is similar to or competes with any product, process or service
provided by Company. The term "Conflicting Organization" specifically includes
without limitation any person, entity or organization that provides temporary
and/or permanent staffing services, outsourced human capital services focused on
recruitment, workforce management, managed service providers, or applicant
process outsourcing. B. Confidentiality, Non-Disclosure and Non-Use Obligations.
1. Executive agrees that all records and Confidential Information obtained by
Executive as a result of Executive's employment with Company, whether original,
duplicated, computerized, memorized, handwritten, or in any other form, and all
information contained therein, are confidential and the sole and exclusive
property of Company. Executive understands and agrees that the business of
Company and the nature of Executive's employment will require Executive to have
access to Confidential Information of and about Company, its business, its
Candidates, and its Clients. During Executive's employment and thereafter,
Executive will not use Confidential Information or remove any such records from
the offices of Company except for the sole purpose of conducting business on
behalf of Company. Executive flllther agrees that during Executive's employment
and thereafter, Executive will not divulge or disclose this Confidential
Information to any third party and under no circumstances will Executive reveal
or permit this information to become known by any competitor of Company. - 2-



--------------------------------------------------------------------------------



 
[exhibit102owennoncompete003.jpg]
2. Executive agrees and acknowledges that all Confidential Information is to be
held in confidence and is the sole and exclusive property of Company and/or its
affiliates or clients. Executive recognizes the importance of protecting the
confidentiality and secrecy of Confidential Information. Executive agrees to use
Executive's best efforts to protect Confidential Information from unauthorized
disclosure to others. Executive understands that protecting Confidential
Information from unauthorized disclosure is critically important to Company's
success and competitive advantage, and that the unauthorized use 01' disclosure
of Confidential Information would greatly damage Company. Executive recognizes
and agrees that taking and using Confidential Information, including trade
secrets, by memory is no different from taking it on paper or in some other
tangible form, and that all of such conduct is prohibited. Executive agrees
that, prior to use 01' disclosure, Executive will request clarification from
Company's legal department if Executive is at all uncertain as to whether any
information or materials are "Confidential Information." 3. During Executive's
employment and in perpetuity after the termination of Executive's employment for
any 01' no cause or reason, Executive agrees: (a) not to use (or allow others to
wrongfully use) any Confidential Information for the benefit of any person
(including, without limitation, Executive's benefit) 01' entity other than
Company; and (b) not to, except as necessary or appropriate for Executive to
perform Executive's job responsibilities, disclose (01' allow others to
wrongfully disclose) any Confidential Information to others or download 01' make
copies of any Confidential Information without Company's written consent, or
remove any such records from the offices of Company except for the sole purpose
of conducting business on behalf of Company. If at any time Executive ever
believes that any person has received or disclosed or intends to receive or
disclose Confidential Information without Company's consent, Executive agrees to
immediately notify Company. 4. At any time during Executive's employment upon
Company's request, and at the end of Executive's employment with Company, even
without Company's request, Executive covenants, agrees to, and shall immediately
return to Company, at its headquarters, all Confidential Information as defined
herein, and all other material and records of any kind concerning Company's
business, and all other property of Company that Executive may possess or
control. 5. At all times, Executive agrees not to directly 01' indirectly take,
possess, download, allow others to take 01' possess or download, provide to
others, delete or destroy or allow others to delete or destroy, any of Company's
Confidential Information or other property, other than in the normal course of
business. 6. Executive agrees that these covenants are necessary to protect
Company's Confidential Information, and Company's legitimate business interests
(including, without limitation, the confidentiality of Company's business
information and other legitimate interests), in view of Executive's key role
with each branch of Company and its affiliates and the extent of confidential
and proprietary information about the entire Company and its affiliates and
clients to which Executive has information. Company and Executive agree that the
provisions of this - 3 -



--------------------------------------------------------------------------------



 
[exhibit102owennoncompete004.jpg]
Section do not impose an undue hardship on Executive and are not injurious to
the public; that they are necessary to protect the business of Company and its
affiliates and clients; that the nature of Executive's responsibilities with
Company under this Agreement and Executive's former responsibilities with
Company provide and/or have provided Executive with access to Confidential
Information that is valuable and confidential to Company; that Company would not
employ or continue to employ Executive if Executive did not agree to the
provisions of this Section; that this Section is reasonable in its terms and
that consideration supports this Section, including new consideration as set
fOlih in the Executive Employment Agreement. C. Duty of Loyalty. 1. Executive
agrees that at all times during Executive's employment with Company, Executive
owes Company a duty of loyalty and a duty to act in good faith. Executive agrees
that during Executive's employment, Executive will not individually, 01' in
combination with any other Executive, individual, or competitor of Company,
violate or breach the terms of this Agreement. 2. Executive agrees to devote all
time that is reasonably necessary to execute and complete Executive's duties to
Company. During the time necessary to execute Executive's duties, Executive
agrees to devote Executive's full and undivided time, energy, knowledge, skill
and ability to Company's business, to the exclusion of all other business and
sideline interests. Because of the agreement in the preceding sentence, during
Executive's employment with Company, Executive also agrees not to be employed
01' provide any type of services, whether as an advisor, consultant, independent
contractor or otherwise in any capacity elsewhere unless first authorized, in
writing, by a proper representative of Company. In no event will Executive allow
other activities to conflict 01' interfere with Executive's duties to Company.
Executive agrees to faithfully and diligently perform all duties to the best of
Executive's ability. Executive recognizes that the services to be rendered under
this Agreement require certain training, skills and experience, and that this
Agreement is entered into for the purpose of obtaining such service for Company.
Upon request, Executive agrees to provide Company with any information which
Executive possesses and which will be of benefit to Company. Executive agrees to
perform Executive's duties in a careful, safe, loyal and prudent manner.
Executive agrees to conduct him/herself in a way which will be a credit to
Company's reputation and interests, and to otherwise fulfill all fiduciary and
other duties Executive has to Company. D. Return oflnformation, Records, and
Materials. 1. Executive agrees that upon the termination of Executive's
employment with Company or at the request of COlnpany at any time, Executive
will immediately deliver to Company all Company property, including without
limitation all information, records, materials, and copies thet'eof in any form
whatsoever, that are related in any way to Company or its business, 01' which
are otherwise referred to in Sections LA.S and LB. above. 2. Executive
acknowledges and agrees that unless otherwise expressly prohibited by law,
Company has the complete right to review, inspect and monitor all Company
property, -4-



--------------------------------------------------------------------------------



 
[exhibit102owennoncompete005.jpg]
including, without limitation, email, voicemail, and computer property of
Company, and to review, inspect and monitor Executive's use of the internet or
other computer related transmission of information, including, without
limitation, the identity and use of USB and other computer related drives.
Executive aclmowledges that Executive has no expectation of privacy in Company's
property, including, without limitation, email, voicemail, and computer
property. E. Non-Competition Covenant. 1. Executive agrees that during
Executive's employment with Company and for a period of twelve (12) months
following the termination of Executive's employment for any reason, Executive
shall not, directly or indirectly, in any Business Area, engage in, work for,
provide services to, own, manage, operate, control or otherwise engage or
participate in, or be connected as an owner, partner, principal, creditor,
salesman, guarantor, advisor, member of the board of directors of, Executive of,
independent contractor of, or consultant to, any Conflicting Organization. The
restrictions in this Section I.E. 1 include without limitation the solicitation
on behalf of a Conflicting Organization of any Client located in any Business
Area (e.g., Executive may not on behalf of a Conflicting Organization solicit a
Client located within a Business Area by telephoning the Client from a site
located outside the Business Area). 2. Notwithstanding the foregoing provisions
of Section I.E and the restrictions set forth therein, Executive may own
securities in any publicly held corporation that is covered by the restrictions
set forth in Section I.E, but only to the extent that Executive does not own, of
record or beneficially, more than 5% ofthe outstanding beneficial ownership of
such corporation. F. Non-Solicitation/Non-Interference with
Executives/Candidates. 1. Executive acknowledges that Company has a legitimate
protectable interest in maintaining a stable and undisrupted workforce.
Executive agrees that during Executive's employment and for a period of
twenty-foul' (24) months following the termination of Executive's employment for
any reason, Executive will not, directly or indirectly, on behalf of
himself/herself, or on behalf of any other person, entity, or organization,
employ, solicit for employment, or otherwise seek to employ or retain any
Colleague, or in any way assist or facilitate any such employment, solicitation,
or retention effort. 2. Executive agrees that during Executive's employment and
for a period of twenty-foul' (24) months following the termination of
Executive's employment for any reason, Executive shall not, directly or
indirectly, engage in any conduct intended or reasonably calculated to induce or
urge any Colleague to discontinue, in whole or in pmi, his/her employment
relationship with Company. 3. Executive agrees that during Executive's
employment and for a period of twenty-four (24) months following the termination
of Executive's employment for any reason, Executive will not directly or
indirectly, on behalf of himself/herself, or on behalf of any other person,
entity, or organization, initiate contact with any Candidate for the purpose of
employing, soliciting for employment, or otherwise seeking to employ or retain
any Candidate. - 5 -



--------------------------------------------------------------------------------



 
[exhibit102owennoncompete006.jpg]
G. Non-SolicitationlNon-Interference with Clients. 1. During Executive's
employment and for a period of twenty-four (24) months following the termination
of Executive's employment for any reason, Executive shall not, directly or
indirectly, solicit any Client for the purpose of providing temporary and/or
permanent staffing services on behalf of a Conflicting Organization. Executive's
agreement "not to solicit" as set forth in this Section 1.0.1 means that
Executive will not, either directly or indirectly, for any reason, initiate any
contact or communication with any Client for the purpose of soliciting,
inviting, encouraging, recommending or requesting any Client to do business with
Executive and/or a Conflicting Organization in connection with the provision of
temporary and/or permanent staffing services. 2. During Executive's employment
and for a period of twenty-foul' (24) months following the termination of
Executive's employment for any reason, Executive shall not, directly or
indirectly, engage in any conduct intended or reasonably calculated to induce or
urge any Client to discontinue, in whole or in part, its patronage or business
relationship with Company. 3. During Executive's employment and for a period of
twenty-four (24) months following the termination of Executive's employment for
any reason, Executive shall not, directly or indirectly, accept any business
from, or do any business with, any Client in connection with the provision of
temporary and/or permanent staffing services. H. Representations and
Acknowledgments of Executive. Executive represents that: 1. Executive is
familiar with the covenants not to compete and not to interfere with Clients,
Candidates and Executives set forth in Section I of this Agreement; 2. Company
has a legitimate business interest in enforcement of the restrictions contained
in Section I, including without limitation, Company's need to protect the
goodwill of Company, its investment in training of the Executive, the client
relationships of Company, the stability of Company's workforce, and the
confidentiality of Company's business information and other legitimate
interests; 3. Executive is fully aware of Executive's obligations under this
Agreement, including, without limitation, the length of time, scope and
geographic coverage of these covenants and has had an opportunity to consult an
attorney and Company and Executive agree that the provisions of Section I do not
impose an undue hardship on Executive and are not injurious to the public; that
they are necessary to protect the business of Company and its affiliates and
clients; that the nature of Executive's responsibilities with Company under this
Agreement and Executive's former responsibilities with Company provide and/or
have provided Executive with access to Confidential Information that is valuable
and confidential to Company; that Company would not employ or continue to employ
Executive if Executive did not agree to the provisions of Section I; - 6 -



--------------------------------------------------------------------------------



 
[exhibit102owennoncompete007.jpg]
that Section I is reasonable in its terms and that consideration supports
Section I, including new consideration as set forth in the Executive Employment
Agreement; 4. Executive's execution of this agreement, and Executive's
employment by Company, does not violate any agreement that Executive has entered
into with a third party, and Executive acknowledges that any inaccuracy in this
representation and warranty will constitute grounds for Executive's immediate
termination by Company which will, upon any such termination, have no further
obligation to Executive. Executive agrees to indemnify and hold Company harmless
from any and all suits and claims arising out of any breach of any terms and
conditions contained in any such agreements entered into by Executive; and 5.
Executive understands that the identity of Company's Clients sometimes may be
ascertainable by observation or through publicly available resources.
Nonetheless, Executive acknowledges that as a result of Executive's employment
with Company, Executive will be acting as a representative of Company and will
be utilizing Company's assets, resources and will be benefiting from Company's
goodwill, name recognition, reputation, and experience in regard to these
Clients, and Executive will gain Confidential Information about these Clients,
and consequently, the covenants set fOlth above are reasonable and necessary to
protect Company's legitimate business interests. I. Injunctive Relief; Further
Remedies. In the event that Executive breaches or threatens to breach, or
Company reasonably believes that Executive is about to breach, any of the
covenants of Sections I.B, I.C, I.D, I.E, I.F, or I.G, Executive agrees that
Company will be entitled to injunctive relief as well as an equitable accounting
of all earnings, profits and other benefits arising from violation of this
Agreement, which rights shall be cumulative and in addition to any other rights
or remedies to which Company may be entitled in law or equity. Executive agrees
that Company will suffer immediate and irreparable harm and that money damages
will not be adequate to compensate Company or to protect and preserve the status
quo. Therefore, Executive HEREBY CONSENTS TO THE ISSUANCE OF A TEMPORARY
RESTRAINING ORDER, WITH OR WITHOUT NOTICE, AND A PRELIMINARY OR PERMANENT
INJUNCTION ordering: 1. that Executive immediately return to Company all
Confidential Information as defined in this Agreement, and any other Company
property described in Section I.B above, in any form whether original, copied,
computerized, handwritten, 01' recreated, and that Executive be permanently
enjoined and restrained from using 01' disclosing all said Confidential
Information and records; 2. that, during Executive's employment with Company and
for the greater period of twelve (12) months following the termination of
Executive's employment for any reason, Executive be enjoined from engaging in,
working for, providing services to, owning, managing, operating, controlling or
otherwise engaging or participating in, 01' being connected as an owner,
partner, principal, creditor, salesman, guarantor, advisor, member of the board
of directors of, Executive of, independent contractor of, 01' consultant to, any
Conflicting Organization and/or any Client within any Business Area; ·7·



--------------------------------------------------------------------------------



 
[exhibit102owennoncompete008.jpg]
3. that, during Executive's employment with Company and for a period of
twenty-four (24) months following the termination of Executive's employment for
any reason, Executive be enjoined from employing, soliciting for employment, or
otherwise seeking to employ, retain, divert or take away any Colleague, or in
any other way assisting 01' facilitating any such employment, solicitation or
retention effort; and further that Executive be enjoined from engaging in any
conduct intended or reasonably calculated to induce 01' urge any Colleague to
discontinue, in whole or in part, his/her employment relationship with Company;
4. that, during Executive's employment and for a period of twenty-four (24)
months following the termination of Executive's employment for any reason,
Executive be enjoined from directly or indirectly, on behalf of himself/herself,
01' on behalf of any other person, entity, or organization, initiating contact
with any Candidate for the purpose of employing, soliciting for employment, or
otherwise seeking to employ or retain any Candidate; and 5. that, during
Executive's employment with Company and for a period of twenty-four (24) months
following the termination of Executive's employment for any reason, Executive be
enjoined from soliciting any Client for the purpose of providing temporary
and/or permanent staffing services, including without limitation that Executive
be enjoined from initiating any contact or communication with any Client for the
purpose of soliciting, inviting, encouraging, recommending 01' requesting any
Client to do business with a Conflicting Organization in connection with the
provision of temporary and/or permanent staffing services; and further, that
Executive be enjoined from accepting or doing business with any Client in
connection with the provision of temporary and/or permanent staffing services;
and fUlther that Executive be enjoined from engaging in any conduct intended or
reasonably calculated to induce or urge any Client to discontinue, in whole or
in part, its patronage 01' business relationship with Company. Executive hereby
agrees that the duration of any injunction shall be increased in an amount equal
to any period of time during which Executive failed to comply with the covenants
contained in this Agreement. J. Notice of Agreement to Subsequent Employers,
Business Partners, and/or Investors. Executive agl'ees that Executive will tell
any prospective new employer, business partners, and/or investors, prior to
accepting employment or engaging in a business venture that this Agreement
exists, and further, Executive agrees to provide a true and correct copy of this
Agreement to any prospective employer, business partner and/or investor prior to
accepting employment or engaging in any business venture. Executive fUlther
authorizes Company to provide a copy of this Agreement to any new employer,
business partner and/or investor. K. Severability. Company and Executive
stipulate that, in light of all of the facts and circumstances of the
relationship between Executive and Company, the agreements referred to in
Sections I.B, I.C, I.D, I.E, LF, or LG (including, without limitation their
scope, duration and geographic extent) are fair and reasonably necessary for the
protection of Company, or any of its affiliates' or subsidiaries' confidential
information, goodwill and other protectable interests. Executive acknowledges
and agrees that the covenants in LB, I.C, I.D, I.E, LF, or I.G of this Agreement
are reasonable and valid in geographical and temporal scope and in all other
respects, ·8-



--------------------------------------------------------------------------------



 
[exhibit102owennoncompete009.jpg]
as are all terms and conditions set forth in this Agreement. If any arbitrator
or court determines that any of the covenants, terms, or conditions set f01th
herein, or any part thereof, is invalid or unenforceable, the remainder of the
covenants, terms, and conditions shall not be affected thereby and shall be
given full effect, without regard to the invalid p01tions. If any arbitrator or
court determines that any of the covenants, 01' any patt thereof, is
unenforceable because of the duration, geographic or other scope of such
provision, such arbitrator or court shall have the power to and should, and
Executive and Company request the arbitrator or COUlt to, reform these
provisions to restrict Executive's use of confidential information and
Executive's ability to compete with Company, to the maximum extent, in time,
scope of activities, and geography, the court finds enforceable, and, in its
reduced form, such provision shall then be enforceable. II. MISCELLANEOUS
PROVISIONS A. Choice of Law: Company and Executive agree that this Agreement and
all interpretations of the provisions of this Agreement will be governed by the
laws of the State of Washington, without regard to choice of law principles. B.
Jurisdiction and Venue. Executive and Company hereby irrevocably and
unconditionally submit to the jurisdiction of the Washington State Superior
Court for Pierce County, or the United States Distl'ict Court, Western District
of Washington at Tacoma 01' to any court in any location where Executive is
threatening to breach or is engaged in breaching the Agreement; Executive and
Company consent to submit to venue and personal jurisdiction of the courts
identified herein, and agree to waive any objection to venue or personal
jurisdiction in these courts, including but not limited to any claim that any
such suit, action or proceeding has been brought in an inconvenient forum. C.
Binding Effect and Assignability. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, personal
representatives, successors, assigns, affiliated entities, and any
party-in-interest. Executive agrees and understands that, should Company be
acquired by, merge with, or otherwise combine with another corporation or
business entity, the surviving entity will have all rights to enforce the terms
of this Agreement as if it were Company itself enforcing the Agreement. Company
reserves the right to assign this Agreement to its affiliates, an affiliated
company or to any successor in interest to Company's business without notifying
Executive, and Executive hereby consents to any such assignment. All terms and
conditions of this Agreement will remain in effect following any such
assignment. Notwithstanding the foregoing, Executive may not assign this
Agreement. D. No Waiver of Rights. A waiver by Company of the breach of any of
the provisions of this Agreement by Executive shall not be deemed a waiver by
Company of any subsequent breach, nor shall recourse to any remedy hereunder be
deemed a waiver of any other or fUlther relief or remedy provided for herein. No
waiver shall be effective unless made in writing and signed by the Chief
Executive Officer of Company, Inc. This Agreement shall be enforceable
regardless of any claim Executive may have against Company. E. Employment at
Will. Nothing by way of this Agreement is intended to, nor shall it, affect the
at-will nature of Executive's employment with Company. Executive's employment -
9 -



--------------------------------------------------------------------------------



 
[exhibit102owennoncompete010.jpg]
with Company shall terminate at the will of either Executive or Company, with or
without cause and with or without notice at any time. This at-will relationship
cannot be changed or altered in any way unless expressly modified in writing by
the Chief Executive Officer of Company, Inc. Executive agrees that if Executive
elects to terminate Executive's employment with Company, Executive will provide
Company with two week's prior notice of termination. F. Attorneys' Fees. In any
suit or proceeding to enforce the terms of this Agreement Executive and Company
agree that the prevailing party in any such dispute shall be paid and
indemnified by the non-prevailing patty for and against all expenses of every
nature and character incurred by in pursuing such suit 01' proceeding including,
without limitation, all reasonable attorneys' fees, costs and disbursements. G.
Headings for Convenience Only. The headings contained in this Agreement are for
the convenience of the parties and for reference purposes only and shall not
affect in any way the meaning or interpretation of this Agreement. H. Survival.
This Agreement shall survive the termination of Executive's employment, however
caused. EXECUTIVE ACKNOWLEDGES AND AGREES THAT EXECUTIVE HAS READ AND
UNDERSTANDS THIS AGREEMENT, THAT EXECUTIVE HAS BEEN GIVEN AN OPPORTUNITY TO
CONSULT WITH LEGAL COUNSEL CONCERNING THE TERMS OF THIS AGREEMENT, AND THAT
EXECUTIVE AGREES TO THE TERMS OF THIS AGREEMENT. IN WITNESS WHEREOF, and
intending to be legally bound hereby, the parties hereto have executed this
Agreement as of the date first written above. EXECUTIVE Name: - 10 •



--------------------------------------------------------------------------------



 